DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201811143713.8, filed on 9/27/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/23/2020, 11/09/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is/are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding independent claim 1,
a method of simultaneously displaying a list of items and content associated with a selected item on a same screen, comprising: … determining items to be displayed among the plurality of items based at least in part on a position of the selected item in the plurality of items, wherein the determined items to be displayed comprise the selected item; Which amounts to merely determining a set of items to be placed in a visual space and then placing them in said space. The limitation therefore essentially comprises arranging items in a particular order, recited at a high degree of generality, which represents activity that can be performed manually by arranging images or text in a particular format on a piece of paper, for example.
The limitations, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of generic computer components e.g. a same screen. None of the claim elements preclude the steps from practically being performed in the mind. For example, claim 1 encompasses displaying search results in a particular configuration such as by stacking a plurality of documents in a particular order or orientation.
Claim 1 recites the following additional elements: 
generating a list of search results, the list of search results comprising a plurality of items; which amounts to mere data gathering (e.g. by retrieving (gathering) search results), which represents insignificant extra-solution activity.
detecting a selection of an item among the plurality of items; which amounts to selecting a particular data source to be manipulated (e.g. by selecting an item), which represents insignificant extra-solution activity.
obtaining webpage content associated with a selected item; which amounts to selecting a particular data source to be manipulated (e.g. by retrieving webpage content wherein the webpage is a data source), which represents insignificant extra-solution activity.
converting a display mode of the list of search results to a single-column mode; which amounts to mere data outputting (e.g. by generating a user interface), which represents insignificant extra-solution activity.
and displaying a list of the determined items and the webpage content associated with the selected item on the same screen. which amounts to mere data outputting (e.g. by generating a user interface for displaying data items), which represents insignificant extra-solution activity.
Therefore, the claim as recited essentially comprises receiving a search request and displaying the results of said search request applied to a generic computer environment. Thus, the claim recites a mental process.
The judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality, i.e. selected items, determined items, a display mode, etc. Which amounts to no more than applying the steps to within a generic computer environment. Accordingly, these elements do not integrate the abstract idea into a practical application because the limitations do not impose any meaningful limits on practicing the abstract idea. As such, the claim is directed to the abstract idea of a mental process.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the 

Regarding dependent claim 2,
Claim 2 depends upon Claim 1, as such claim 2 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 2 further recites the limitations of: “numbering the plurality of items based on one or more predetermined rules.” Which represents a step of labelling items with a particular order, i.e. a type of ordering, which represents insignificant extra-solution activity.

Regarding dependent claim 3,
Claim 3 depends upon Claim 2, as such claim 3 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 3 further recites the limitations of: “determining the position of the selected item in the plurality of items based on the numbering of the plurality of items.” which represents a feature related to a type of ordering (e.g. determining a position based on a numbering), which represents insignificant extra-solution activity.

Regarding dependent claim 4,

	Claim 4 further recites the limitations of: “determining a maximum number of rows to be displayed on the screen;” which represents a feature related to a type of ordering (e.g. determining a position based on a numbering), which represents insignificant extra-solution activity.
	“and determining whether a corresponding number of the selected item exceeds the maximum number of rows to be displayed.” which comprises a step of data gathering (e.g. determining if a number exceeds a threshold), which represents insignificant extra-solution activity.

Regarding dependent claim 5,
Claim 5 depends upon Claim 4, as such claim 5 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 5 further recites the limitations of: “in response to a determination that the corresponding number of the selected item exceeds the maximum number of rows to be displayed, displaying the selected item at a bottom of the screen and displaying other items among the plurality of items up to a top of the screen based on their respective numbers of the selected item and the other items.” Which comprises selecting a particular data source or type of data to be manipulated (e.g. via collection analysis and display of data in a particular visual format), which represents insignificant extra-solution activity.



Regarding dependent claim 6,
Claim 6 depends upon Claim 4, as such claim 6 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 6 further recites the limitations of: “in response to a determination that the corresponding number of the selected item does not exceed the maximum number of rows to be displayed, displaying items among the plurality of items from a top to a bottom of the screen based on their respective numbers of the items, wherein the displayed items comprise the selected item.” Which comprises selecting a particular data source or type of data to be manipulated (e.g. via collection analysis and display of data in a particular visual format), which represents insignificant extra-solution activity.

Regarding dependent claim 7,
Claim 7 depends upon Claim 1, as such claim 7 presents the same abstract idea of a mental process as identified in the discussion above.
	Claim 7 further recites the limitations of: “changing the display mode from the single-column mode back to a previous mode;” which represents a feature related to a type of ordering (e.g. an ordering of content on a screen/menu), which represents insignificant extra-solution activity.
	“and displaying items among the plurality of items in the previous mode based at least in part on the position of the selected item in the plurality of items, wherein an initial item displayed in the previous mode remains the same as an initial one displayed in the single-column mode, and wherein the items displayed in the previous mode comprise the selected item.” which represents a feature related to a type of ordering (e.g. an ordering of content on a screen/menu), which represents insignificant extra-solution activity.
The limitations of dependent claims 2-7, as drafted, comprise a process that, under its broadest, reasonable interpretation, cover the performance of the limitation in the mind but for the recitation of the method being “computer implemented”. The mere nominal recitation of the method being “computer-implementable” does not take the claim limitations out of the mental processes group. Thus, the claim recites a mental process.
This judicial exception is not integrated into a practical application because the computer system elements are recited at a high level of generality, i.e. as a generically computer-implementable method, which amounts to no more than applying the steps to generic computer components. Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. As such, the claim is directed to the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claim amount to no more than mere instructions applied to a generic computer environment. Mere instructions to apply a judicial exception using a generic computer environment cannot integrate a judicial exception into a practical application or provide an inventive concept. The claim is ineligible.
Regarding claims 8-14,
	The claims are analogous to the subject matter of claim 1-7 directed to a computer system and is rejected under similar rationale.

Regarding claims 15-20,
	The claims are analogous to the subject matter of claim 1-6 directed to a computer system and is rejected under similar rationale.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, 8-10, 14 and 15-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US PGPUB No. 2016/0132922; Pub. Date: May 12, 2016).
Regarding independent claim 1,
	Wang discloses a method of simultaneously displaying a list of items and content associated with a selected item on a same screen, comprising:  generating a list of search results, the list of search results comprising a plurality of items;  See Abstract, (Disclosing a method for generating search results based on a search term and displaying said results in one or more groupings.) See FIG. 3, (Illustrating a user interface having a list of web results 220, i.e. 
detecting a selection of an item among the plurality of items; See Paragraph [0032], (Each entry of the plurality of search results displayed in the search results column contains a link to the associated webpage. Users may select/interact with the link such that a web browser retrieves and displays the associated webpage, i.e. detecting a selection of an item among the plurality of items.).
obtaining webpage content associated with a selected item; See Paragraph [0032], (Users may select/interact with the link such that a web browser retrieves and displays the associated webpage, i.e. obtaining webpage content associated with a selected item.)
converting a display mode of the list of search results to a single-column mode; See FIG. 3 and Paragraph [0015], (FIG. 3 illustrates a single column 220 is displaying search results corresponding to webpages. The system is configure to display search results in one or more groupings, i.e. converting a display mode of the list of search results to a single-column mode.)
determining items to be displayed among the plurality of items based at least in part on a position of the selected item in the plurality of items, wherein the determined items to be displayed comprise the selected item; See Paragraph [0032], (When a user selects a search result, the browser retrieves and displays the associated webpage. The body region of one of the search result panes may include a preview version of the web pages, i.e. wherein the determined items to be displayed comprise the selected item (e.g. the preview corresponds to the content associated with 
and displaying a list of the determined items and the webpage content associated with the selected item on the same screen. See Paragraph [0032], (The preview version of the search result is displayed alongside web results in the body pane within the user interface, i.e. displaying a list of determined items and webpage content associated with the selected item on the same screen (e.g. the search result preview comprises scaled down webpage content comprising items such as text, hyperlinks, etc.)

Regarding dependent claim 2,
As discussed above with claim 1, Wang discloses all of the limitations.
	Wang further discloses the step of numbering the plurality of items based on one or more predetermined rules. See Paragraph [0024], (A sponsor bidding engine is configured to allow one or more sponsors to bid for placement of their sponsored grouping of search results within a user interface. Search result placement includes a relative location on the user interface and includes the ordering or placement within a listing as described in [0047], i.e. placement is an enumeration within a list based on one or more rules (e.g. the selection of placements based on bidding.)



Regarding dependent claim 3,
As discussed above with claim 2, Wang discloses all of the limitations.
	Wang further discloses the step of determining the position of the selected item in the plurality of items based on the numbering of the plurality of items. See Paragraph [0024], (A sponsor bidding engine is configured to allow one or more sponsors to bid for placement of their sponsored grouping of search results within a user interface. Search result placement includes a relative location on the user interface and includes the ordering or placement within a listing as described in [0047], i.e. placement is an enumeration within a list based on one or more rules (e.g. the selection of placements based on bidding.) 

Regarding dependent claim 7,
	As discussed above with claim 1, Wang discloses all of the limitations.
	Wang further discloses the step of changing the display mode from the single-column mode back to a previous mode; See FIG. 3, (Column selector 300 allows users to add additional columns corresponding to available categories of search results, i.e. changing the display mode from single-column mode to a different mode.) The examiner notes that the column selector allows a user to add/remove result categories at any point during their search, therefore a user can switch back and forth between any amount of categories at any point (e.g. going from two categories to one category and then back to two categories).)
and displaying items among the plurality of items in the previous mode based at least in part on the position of the selected item in the plurality of items, wherein an initial item displayed in the previous mode remains the same as an initial one displayed in the single-column mode, and wherein the items displayed in the previous mode comprise the selected item. See FIG. 2, (Illustrating a user interface having multiple search result categories: "Web Results" and "Book Results" wherein the "Web Results" pane comprises identical results to those of FIG. 3 where the only search result category is "Web Results", i.e. displaying items in the previous mode based on the position of the selected item in the plurality of items.) The examiner notes that for FIG. 2 and FIG. 3, the "Web Results" pane search results are identical across illustrations, i.e. the initial item displayed in the previous mode remains the same as an initial one displayed in the single column mode. See Paragraph [0032], (When a user selects a search result, the browser retrieves and displays the associated webpage. The body region of one of the search result panes may include a preview version of the web pages, i.e. wherein the determined items to be displayed comprise the selected item (e.g., the preview corresponds to the content associated with the selected search result) that is associated with the web search results.)

Regarding independent claim 8,
	The claim is analogous to the subject matter of independent claim 1 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 9,
	The claim is analogous to the subject matter of dependent claim 2 directed to a computer system and is rejected under similar rationale.
Regarding dependent claim 10,
	The claim is analogous to the subject matter of dependent claim 3 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 14,
	The claim is analogous to the subject matter of dependent claim 7 directed to a computer system and is rejected under similar rationale.

Regarding independent claim 15,
	The claim is analogous to the subject matter of independent claim 1 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 16,
	The claim is analogous to the subject matter of dependent claim 2 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 17,
	The claim is analogous to the subject matter of dependent claim 3 directed to a computer system and is rejected under similar rationale.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 6, 11, 13, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kennedy, JR. (US PGPUB No. 2016/0266749; Pub. Date: Sep. 15, 2016).
Regarding dependent claim 4,
As discussed above with claim 3, Wang discloses all of the limitations.
Wang further discloses the step of determining a maximum number of rows to be displayed on the screen; See FIG. 2 and Paragraph [0031], (Indicator 242a describes a maximum number of search results displayed within a result pane, in this example results 1-10 are displayed, i.e. the maximum number of rows is "10".)
Wang does not disclose the step of determining whether a corresponding number of the selected item exceeds the maximum number of rows to be displayed.  
	Kennedy JR discloses the step of determining whether a corresponding number of the selected item exceeds the maximum number of rows to be displayed. See Paragraph [0039], (Disclosing a method for providing content on a user device based on the screen size of the device. When the available content exceeds the available screen size, the content is adjusted such that it may be navigated easily in the 
Wang and Kennedy JR are analogous art because they are in the same field of endeavor, optimizing display of content. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Wang to include the method of dynamically adjusting content for display as disclosed by Kennedy JR. Doing so would allow users to navigate content that is dynamically adjusted to fit any screen size, thereby improving the user experience by not having to truncate, clip or otherwise distort content that does not fit on a user’s screen.

Regarding dependent claim 6,
As discussed above with claim 4, Wang-Kennedy JR discloses all of the limitations.
	Kennedy JR further discloses the step wherein in response to a determination that the corresponding number of the selected item does not exceed the maximum number of rows to be displayed, displaying items among the plurality of items from a top to a bottom of the screen based on their respective numbers of the items, wherein the displayed items comprise the selected item. See Paragraph [0039], (Disclosing a method for providing content on a user device based on the screen size of the device. When the available content exceeds the available screen size, the content is adjusted such that it may be navigated easily in the form of adjustable panels.)  FIG. 4 illustrates a method where for a collection of panels 402, the amount of columns and rows of content displayed in each device varies based on screen size limitations. Desktop computer 408 is capable of displaying every panel that comprises slide 402. See FIG. 7 and Paragraph [0064], (Method 700 comprises step 706 of selecting panels to be displayed starting from the top of the layout, i.e. displaying the selected item from top to bottom of the screen based on their respective numbers, wherein the displayed items comprise the selected item.)
Wang and Kennedy JR are analogous art because they are in the same field of endeavor, optimizing display of content. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Wang to include the method of dynamically adjusting content for display as disclosed by Kennedy JR. Doing so would allow users to navigate content that is dynamically adjusted to fit any screen size, thereby improving the user experience by not having to truncate, clip or otherwise distort content that does not fit on a user’s screen.

Regarding dependent claim 11,
	The claim is analogous to the subject matter of dependent claim 4 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 13,
	The claim is analogous to the subject matter of dependent claim 6 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 18,
	The claim is analogous to the subject matter of dependent claim 4 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 20,
	The claim is analogous to the subject matter of dependent claim 6 directed to a computer system and is rejected under similar rationale.

Claim 5, 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of KENNEDY JR as applied to claim 4 above, and further in view of Collins et al. (US Patent No. 9,213,749; Date of Patent: Dec. 15, 2015).
Regarding depednetn claim 5,
As discussed above with claim 4, Wang-Kennedy JR discloses all of the limitations.
	While Kennedy JR discloses … a determination that the corresponding number of the selected item exceeds the maximum number of rows to be displayed… FIG. 4 illustrates a method where for a collection of panels 402, the amount of columns and rows of content displayed in each device varies  based on screen size limitations, i.e. the amount of rows that can be displayed (e.g. smartphone 
	Wang-Kennedy JR does not disclose the step of displaying the selected item at a bottom of the screen and displaying other items among the plurality of items up to a top of the screen based on their respective numbers of the selected item and the other items.
	Collins discloses the step of displaying the selected item at a bottom of the screen and displaying other items among the plurality of items up to a top of the screen based on their respective numbers of the selected item and the other items. See FIG. 2 and Col. 7, lines 48-59, (FIG. 2 illustrating a user interface having a content item block 230 drawn at the bottom of the user interface and a listing of search results 202 organized above, i.e. displaying a selected item at a bottom of the screen and displaying other items among the plurality of items up to a top of the screen. Any suitable number, type and location of content item blocks may be used, therefore one of ordinary skill in the art would be able to recognize that a configuration where content blocks are displayed at the bottom of the page is a possible interface layout.) Note Col. 5, lines 31-35 & 40-42, (A search engine uses a search index to identify resources relevant to a user input query. Search results are ordered according to various scores and provided to the requesting user device via the graphical user interface, i.e. based on their respective numbers of the selected item and other items.)
Wang, Kennedy JR and Collins are analogous art because they are in the same field of endeavor, optimizing display of content. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Wang-Kennedy JR to include the method of displaying content as in a bottom-to-top format as disclosed by Collins. Col. 3, lines 41-45 of Collins disclose that the flexible content item presentations account for the presentation context of a particular piece of content in a manner that is likely to satisfy a user's informational need. Thereby improving the user experience by optimally placing relevant interface elements that represent useful or desirable content.

Regarding dependent claim 12,
	The claim is analogous to the subject matter of dependent claim 5 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 19,
	The claim is analogous to the subject matter of dependent claim 5 directed to a computer system and is rejected under similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498. The examiner can normally be reached Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159